SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
264
KA 10-01364
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

JOSEPH V. COSTANTINO, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DOUGLAS A. GOERSS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Deborah
A. Haendiges, J.), rendered March 25, 2010. The judgment convicted
defendant, upon his plea of guilty, of criminal contempt in the second
degree.

     It is hereby ORDERED that said appeal is unanimously dismissed
(see People v Griffin, 239 AD2d 936).




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court